Third District Court of Appeal
                               State of Florida

                          Opinion filed August 5, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-887
                         Lower Tribunal No. 13-15503
                             ________________


                              J.C., the mother,
                                    Appellant,

                                        vs.

                The Department of Children, etc., et al.,
                                    Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Rosa C.
Figarola, Judge.

     Richard F. Joyce, for appellant.

     Karla F. Perkins, for the Department of Children and Families; Laura E.
Lawson (Sanford), for the Guardian ad Litem Program.


Before ROTHENBERG, FERNANDEZ and SCALES, JJ.

     PER CURIAM.
      Appellant J.C. appeals a final judgment of the trial court terminating her

parental rights with respect to her daughter. We find the order on appeal to be less

than precise in articulating that (i) J.C. materially breached her case plan, and (ii)

J.C. would be unlikely or unable to comply substantially with the case plan by the

time of its expiration.

      We conclude, however, that record evidence, together with the trial court’s

detailed consideration of J.C.’s conduct, support a finding that (i) J.C. materially

breached her case plan, as provided in section 39.806(1)(e)2. of the Florida

Statutes, and (ii) clear and convincing evidence in the record establishes that J.C.

would be unlikely or unable to comply substantially with the case plan within its

twelve-month duration. We agree with the Department of Children & Families that

citation to section 39.806(1)(e)1. in the conclusion of the trial court’s order

constitutes harmless error.

      Affirmed.




                                          2